Per Curiam.
We have here a printed document, which is labeled “ Abstract of Record.” The very most that can be said for it is that it is an index, probably incomplete, of the record. It does not show the date of the filing of any of the papers in the court below; it contains no statement whatever of the contents of any pleading; it sets forth none of the points relied on for a reversal; it contains nothing to mate the assignment of errors intelligible; it does not indicate that any judgment in favor of either party was ever rendered in the cause; it is not even an attempt at compliance with our rules. It exhibits nothing for the court to act upon. Weiland v. Potter, 6 Colo. App. 451; Gottlieb v. Frost, 6 Colo. App. 452; Brewing Co. v. Howlett, 6 Colo. App. 559; Grant v. Leach, 8 Colo. App. 261; Otto v. Hill, 11 Colo. App. 431; Kelley v. Boyle, 12 Colo. App. 38; Johnson v. Spohr, 12 Colo. App. 317.
The appeal will be dismissed.'

Bismissed.